Citation Nr: 0733412	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO. 06-19 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the aggravation of 
residuals, nonunion of the left carpal navicular. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel






INTRODUCTION

The veteran had active duty with the Army National Guard from 
February 2003 until April 2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi. 


FINDING OF FACT

The veteran's residuals, nonunion of the left carpal 
navicular were not incurred in or aggravated by active 
military service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
aggravation of residuals, nonunion of the left carpal 
navicular have not been approximated. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006). The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran dated in July 2005. While this notice does not 
provide any information concerning the effective date that 
could be assigned should the benefit sought be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial, the veteran is not 
prejudiced by the failure to provide him that further 
information.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case. 
Pursuant to the duty to assist, the veteran was afforded a VA 
medical  examination in September 2006. See Charles v. 
Principi, 16 Vet. App. 370 (2002) ((Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.")).

The veteran has not made the RO or the Board aware of any 
supporting information not in the record of evidence that 
needs to be obtained in order to fairly decide this appeal. 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Merits of the Claim
 
The veteran seeks service connection for aggravation of a 
nonunion of the left carpal navicular, essentially claiming 
that his injury to the left carpal navicular, which he 
incurred prior to service. Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the evidence is against the 
claim and the appeal will be denied. Specifically, although 
the veteran is shown to have had an injury to the left carpal 
navicular, there is no competent evidence linking the 
aggravation of the disorder to any incident of his service. 



Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. That an injury or event occurred 
in service alone is not enough. There must be chronic 
disability resulting from that injury or event. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). 

Service connection can also be found for any disease 
diagnosed after discharge, if all the evidence establishes it 
was incurred in service. 38 C.F.R. § 3.303(d). 
Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service. Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness. 38 U.S.C.A. § 1111; VAOPGCPREC 3- 
2003. A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of sound condition is rebutted only where 
clear and unmistakable evidence shows that the condition 
existed prior to service and that it was not aggravated by 
service. The General Counsel concluded that 38 U.S.C.A. § 
1111 requires VA to bear the burden of showing the absence of 
aggravation in order to rebut the presumption of sound 
condition. See also Cotant v. Principi, 17 Vet. App. 116, 
123-30 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

In this case, there is clear evidence that the veteran's 
condition existed prior to service and was noted upon his 
entry onto active duty. A statement issued by the Army 
National Guard detailing the veteran's retirement points 
indicates that he entered active duty on February 7, 2003. 
Service medical records indicate that at the time he entered 
active military duty, his left arm was already casted for the 
previous eight weeks. The veteran's private medical records 
from his physician, Dr. B.F.T., indicate that the veteran 
sustained a navicular fracture to his left wrist prior to 
service, in December 2002. Dr. B.F.T. informed the veteran 
that his fracture could take a considerable amount of time to 
completely unite, and that if it failed to improve electrical 
stimulation or a fixation with a bone graft might be 
considered. 

In February 2003, Dr. B.F.T. determined that the veteran was 
able to perform the standard Army Physical Test, though the 
veteran was temporarily limited in his use of his left hand 
and should not be released to full duty for an additional 3-4 
weeks, following evaluation. 

The veteran's service medical records indicate that his left 
navicular fracture was found to be healing in February 2003. 
A treatment note dated February 21, 2003 reflects an 
assessment that the left arm was "doing well," and that the 
veteran was to receive occupational therapy for range of 
motion improvement and strengthening. A treatment note 
generated by the occupational therapy section dated on 
February 27, 203 indicates that the veteran continued to 
receive treatment for the preexisting left arm symptoms, and 
that he was to continue to wear a splint with increased 
activity, clearly suggestive that the veteran was not then 
experiencing increased pain or symptoms as a result of any 
military activities.

A February 3, 2004 treatment note indicates that the veteran 
then fell on his left hand while playing basketball. However, 
the veteran made no complaints regarding his left hand - all 
comments of the examiner indicate that medical focus was upon 
the veteran's right hand and arm. 



The veteran's March 2004 Post Deployment record, DD Form 
2796, indicates that the veteran reported left knee pain as 
the only medical problem developing during his deployment. 

The veteran's VA outpatient treatment records indicate that 
the veteran sought treatment for his left wrist pain, in June 
2004. An April 2005 record indicates that the veteran had a 
stable nonunion of the left carpal navicula.

The veteran was provided a VA examination in August 2005. The 
examiner confirmed that the veteran's x-rays indicated a 
navicular fracture, with a fractured radiolucency clearly 
visible. The examiner found the veteran to have a nonunion of 
the left carpal navicular, but gave no opinion as to whether 
the pre-service injury was aggravated by service, causing 
residuals, nonunion of the left carpal navicular. 

The veteran received surgery, through VA, for the fracture in 
April 2006. By May 2006, the veteran's was found to have a 
closed fracture of the left navicular.

A VA examination was provided to the veteran in September 
2006. After reviewing the veteran's claims file, the examiner 
found that the development of residuals, nonunion of the left 
carpal navicular after a carpal navicular fracture is a known 
complication of such fractures. The examiner further stated 
that to make a determination that the development of such a 
nonunion was the result of aggravation due to active duty 
would require him to resort to conjecture and speculation. 

Thus, the veteran entered service with a left carpal 
navicular fracture and that the veteran's residuals, nonunion 
of the left carpal navicular was not caused or aggravated by 
his service. Neither service medical records nor VA 
outpatient treatment records indicate that the fracture was 
aggravated by the veteran's activities during service or that 
the veteran's service caused a nonunion of the left carpal 
navicular. The VA examinations also do not indicate that a 
relationship exists between the veteran's residuals, nonunion 
of the left carpal navicular and service. The September 2006 
VA examination found that providing an opinion on whether the 
veteran's service aggravated his pre-existing injury would 
call for speculation. Furthermore, the May 2006 VA outpatient 
treatment record indicates that the nonunion of the left 
carpal navicular is now closed.

Given the lack of any supporting medical evidence, for the 
Board to conclude that the veteran's disorder had its origin 
during or is related to service in these circumstances would 
be speculation, and the law provides that service connection 
may not be based on resort to speculation or remote 
possibility. 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1993). Additionally, in the absence of medical 
evidence of a present disorder related to service, since the 
nonunion of the left carpal navicular is now closed, a grant 
of service connection is clearly not supportable. See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

A claimant has the responsibility to present and support a 
claim for benefits under laws administered by VA, under 38 
U.S.C.A. § 5107(a), and the veteran was clearly advised of 
the need to submit medical evidence of a relationship between 
the claimed disorder and service. Although the veteran is of 
the opinion that his residuals, nonunion of the left carpal 
navicular were caused by or aggravated by service, as a lay 
person he is not competent to offer an opinion that requires 
specialized training, such as the etiology of a medical 
disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Although the veteran has been treated for a left wrist 
navicular fracture and for a nonunion of the left carpal 
navicular, the record nonetheless demonstrates no competent 
medical evidence of a nexus between residuals, nonunion of 
the left carpal navicular and military service. See Holbrook 
v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.).

When the weight of the evidence supports a claim or an 
approximate balance between positive and negative evidence 
regarding a material issue, the veteran shall prevail or have 
the benefit of the doubt on that issue. Ashley v. Brown, 6 
Vet. App. 52, 59 (1993). 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. As the evidence of record is against the claim, the 
benefit of the doubt rule does not apply. Gilbert v. 
Derwinski, 1 Vet.App. 49, 58 (1991). The veteran's claim for 
service connection for residuals, nonunion of the left carpal 
navicular is denied. 


ORDER

Entitlement to service connection for residuals, nonunion of 
the left carpal navicular is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


